OPINION ON PETITION FOE REHEARING Fisher, J. At the January, 1945, term of this Court an award was made to claimant in the sum of One Thousand Seventy-nine Dollars ($1,079.00) under the Workmen’s Compensation Act, for personal injuries sustained by claimant in the performance of his duties as an employee of respondent. Claimant now seeks a rehearing on his claim, and, in a petition filed February 1, 1945, for such rehearing, states that he did not base his claim for compensation under the Workmen’s Compensation Act, but on the basis of “equity and good conscience.” To support his contention claimant refers to the case of Charles Simmons vs. State, 5 C. C. R. 417, Emily Haslan vs. State, 6 C. C. R. 62, and Hines vs. State, 5 C. C. R. 61. Sub-paragraph 6 of Section 6 of the Court of Claims Act gives this Court power “to hear and determine the liability of the State for accidental injuries or death suffered in the course of employment by an employee of * the State, such determination to be made in accordance with the rules prescribed in the Act commonly called the Workmen’s Compensation Act, the Industrial Commission being hereby relieved of any duties relative thereto. ’ ’ Under this section, the award was made to claimant in accordance with the terms and provisions of the Workmen’s Compensation Act. Claimant contends that his. claim should be con^ sidered under said Section 6, Paragraph 4, which is hear and determine all claims and demands, legal and equitable, liquidated and unliquidated, ex contractu and ex delicto, which the State as a sovereign commonwealth, should, in equity and good conscience, discharge and pay.” Sub-paragraph 4 of Section 6 has no application here. It is true that for a short time prior to the year 1933 awards were made under paragraph 4, but in a comprehensive and exhaustive review in the case of Crabtree vs. State, 7 C. C. R. 207, it was concluded that sub-section 4 “merely defines the jurisdiction of the Court and does not create a new liability against the State, nor increase or enlarge any existing liability * *’ *.” To this interpretation and conclusion we have consistently adhered. The petition for rehearing is, therefore, denied.